


110 HR 6596 IH: Gas Price Relief for Schools Act of

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6596
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. McNerney (for
			 himself and Mr. Space) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Transportation to carry out
		  a school bus emergency fuel grant program.
	
	
		1.Short titleThis Act may be cited as the
			 Gas Price Relief for Schools Act of
			 2008.
		2.School bus emergency
			 fuel grant program
			(a)General
			 authorityThe Secretary of
			 Transportation may make grants to eligible recipients to assist the recipients
			 in offsetting increases in school bus transportation operating costs
			 attributable to higher fuel prices.
			(b)ApplicationsAn
			 eligible recipient seeking a grant under this section shall submit to the
			 Secretary an application that is in such form and contains such information as
			 the Secretary may require.
			(c)Criteria for
			 awarding grants
				(1)In
			 generalIn awarding grants under this section, the Secretary
			 shall consider the extent to which an eligible recipient has been adversely
			 affected by increases in fuel costs in providing school bus
			 transportation.
				(2)FactorsFor
			 purposes of paragraph (1), the Secretary, at minimum, shall consider—
					(A)whether a public
			 school system served by the eligible recipient has implemented cuts to school
			 bus transportation services as a result of increased school bus transportation
			 fuel costs;
					(B)whether a public
			 school system served by the eligible recipient has implemented changes or cuts
			 in school operations, such as a shorter school week, as a result of increased
			 school bus transportation fuel costs; and
					(C)the distances
			 traveled by school buses operated by the eligible recipient, particularly for
			 public school systems located in rural areas where school buses travel greater
			 distances to transport students.
					(d)Grant
			 allocations
				(1)Solicitation of
			 applicantsThe Secretary shall conduct a national solicitation
			 for applications for grants under this section.
				(2)Geographic
			 distributionTo the maximum extent practicable, the Secretary
			 shall ensure a broad geographic distribution of grant awards under this
			 section.
				(3)Distribution
			 among StatesNot to exceed 5 percent of the grants funds awarded
			 under this section in a fiscal year may be awarded to eligible recipients in
			 any State.
				(e)Suballocations
			 to private entitiesAn eligible recipient that receives a grant
			 under this section may allocate all or any portion of the amounts provided
			 under the grant to a private entity providing school bus transportation to a
			 public school system for the eligible recipient on a contract basis.
			(f)DefinitionsIn
			 this section, the following definitions apply:
				(1)Eligible
			 recipientThe term
			 eligible recipient means a unit of State or local government
			 responsible for providing school bus transportation to a public school
			 system.
				(2)School bus
			 transportationThe term
			 school bus transportation means the transportation of
			 preprimary, primary, or secondary students of a public school system to or from
			 school or an event related to school by a school bus or multifunction school
			 activity bus.
				(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section such sums as may be necessary for each of
			 fiscal years 2008 and 2009. Such sums shall remain available until expended
			 .
			
